Exhibit 10.3

FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the ___
day of ___________, 2013 (the “Date of Grant”), between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Employee”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2010 Stock Incentive
Plan (the “Plan”), the Employee is hereby awarded __________ units (the “RSUs”)
evidencing the right to receive an equivalent number of shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), subject to certain
restrictions thereon. The Employee acknowledges receipt of a copy of the Plan,
and agrees that this award of RSUs shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof. Capitalized terms used in this Agreement that are not defined
herein shall have the meanings given to them in the Plan.
2.    Forfeiture Restrictions and Assignment.
(a)    Restrictions. The RSUs may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of, and except as
otherwise provided in Section 3, in the event of the Employee’s termination of
employment for any reason whatsoever, the Employee shall, for no consideration,
forfeit all unvested RSUs. The obligation to forfeit unvested RSUs upon
termination of employment as provided in the preceding sentence is herein
referred to as the “Forfeiture Restrictions.”
(b)    Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company or any of its Affiliates (collectively, the
“Company Group”) from the Date of Grant through the lapse date set forth in the
following schedule, the Forfeiture Restrictions shall lapse and the RSUs shall
otherwise become vested with respect to a percentage of the RSUs determined in
accordance with the following schedule:
Vesting Date
 
Additional Percentage of Total Number of RSUs Vesting on Vesting Date
First Anniversary of Date of Grant
 
25%
Second Anniversary of Date of Grant
 
25%
Third Anniversary of Date of Grant
 
25%
Fourth Anniversary of Date of Grant
 
25%

Notwithstanding the foregoing, if a Change in Control occurs and the Employee
has remained continuously employed by a member of the Group Company from the
Date of Grant to the date upon which such Change in Control occurs, then the
Forfeiture Restrictions shall lapse with respect to 100% of the RSUs on the date
upon which such Change in Control occurs and the shares of Common Stock in
respect of the vested RSUs shall be issued to the Employee thirty (30) days
after




--------------------------------------------------------------------------------



the effective date of the Change in Control. Except as otherwise provided in
Section 3, any RSUs with respect to which the Forfeiture Restrictions do not
lapse in accordance with the preceding provisions of this Section 2(b) shall be
forfeited to the Company for no consideration as of the date of the termination
of the Employee’s employment with the Company.
3.    Termination of Employment.
(a)    Death or Disability. If the Employee’s employment with the Company Group
is terminated by reason of death or the Employee becomes Disabled (as defined
below), to the extent not previously vested pursuant to Section 2(a) above, each
quarter of the RSUs described in Section 2(a) that are unvested as of the date
of the Employee’s death or Disability, as applicable, shall become vested in a
pro rata amount determined by a fraction with respect to each unvested quarter
of the RSUs, the numerator of which shall be the number of months (not including
any partial months) that have elapsed for the period beginning on the Date of
Grant and ending on the date of the Employee’s death or Disability, as
applicable, and the denominator of which shall be the number of months for the
period beginning on the Date of Grant and ending on the corresponding
anniversary of the date on which each such unvested quarter of the RSUs would
have vested pursuant to Section 2(a). Any remaining unvested RSUs shall be
forfeited. The shares of Common Stock in respect of the vested RSUs shall be
issued to the Employee thirty (30) days after the Employee’s death or
Disability, as applicable. For purposes of this Section 3(a), an Employee shall
become “Disabled” or have a “Disability” on the date that the Employee becomes
eligible for long-term disability benefits pursuant to the Company’s long-term
disability plan.
(b)    Retirement. If the Employee’s employment with the Company Group is
terminated by reason of Retirement (as defined below), to the extent not
previously vested pursuant to Section 2(a) above, each quarter of the RSUs
described in Section 2(a) that are unvested as of the date of the Employee’s
Retirement shall become vested in a pro rata amount determined by a fraction
with respect to each unvested quarter of the RSUs, the numerator of which shall
be the number of months (not including any partial months) that have elapsed for
the period beginning on the Date of Grant and ending on the date of the
Employee’s Retirement, and the denominator of which shall be the number of
months for the period beginning on the Date of Grant and ending on the
corresponding anniversary of the date on which each such unvested quarter of the
RSUs would have vested pursuant to Section 2(a). The shares of Common Stock in
respect of the vested RSUs shall be issued to the Employee thirty (30) days
after the date of the Employee’s Retirement. For purposes of this Section 3(b),
“Retirement” shall mean termination of the Employee’s service relationship with
all members of the Company Group which is specifically determined by the
Committee to constitute Retirement.

2

--------------------------------------------------------------------------------





4.    Settlement and Delivery of Stock. Except as otherwise provided in Section
2(b) or 3, settlement of RSUs shall be made no later than 15 days after the
lapse of Forfeiture Restrictions. Settlement will be made by issuance of shares
of Common Stock. Notwithstanding the foregoing, the Company shall not be
obligated to issue any shares of Common Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Common Stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the issuance of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
5.    Shareholder Rights. The Employee shall have no rights to dividends or
other rights of a shareholder with respect to shares of Common Stock subject to
this award of RSUs unless and until such time as the award has been settled by
the issuance of shares of Common Stock to the Employee. The Employee shall have
the right to receive a cash dividend equivalent payment with respect to the RSUs
for the period beginning on the Date of Grant and ending on the date the shares
of Common Stock are issued to the Employee in settlement of the RSUs, which
shall be payable at the same time as cash dividends on Common Stock are paid to
Company stockholders.
6.    Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding. The prohibitions of Section 2(a) hereof shall not apply to the
transfer of RSUs pursuant to a plan of reorganization of the Company, but the
stock, securities or other property received in exchange therefor shall also
become subject to the Forfeiture Restrictions.
7.    Withholding of Tax. To the extent that the settlement of RSUs results in
compensation income or wages to the Employee for federal, state, local or
foreign tax purposes, the Company shall withhold an appropriate number of shares
of Common Stock, having a Fair Market Value determined in accordance with the
Plan, equal to the amount necessary to satisfy the minimum federal, state, local
and foreign tax withholding obligation with respect to the settled RSUs. The
issuance of shares of Common Stock described in Section 4 will be net of such
shares of Common Stock that are withheld to satisfy applicable taxes pursuant to
this Section 7. In lieu of withholding of shares of Common Stock, the Committee
may, in its discretion, authorize tax withholding to be satisfied by a cash
payment to the Company, by withholding an appropriate amount of cash from base
pay, or by such other method as the Committee determines may be appropriate to
satisfy all obligations for withholding of such taxes. The Employee acknowledges
and agrees that the Company is making no representation or warranty as to the
tax consequences to the Employee as a result of the receipt of the RSUs, the
lapse of any Forfeiture Restrictions or the issuance of shares of Common Stock
pursuant thereto, or the forfeiture of any RSUs pursuant to the Forfeiture
Restrictions.

3

--------------------------------------------------------------------------------



8.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of the Company Group. Without limiting the scope of
the preceding sentence, it is specifically provided that the Employee shall be
considered to have terminated employment with the Company Group at the time of
the termination of the “Affiliate” status of the entity or other organization
that employs the Employee. Nothing in the adoption of the Plan, nor the award of
the RSUs thereunder pursuant to this Agreement, shall confer upon the Employee
the right to continued employment by the Company Group or affect in any way the
right of the Company Group to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company Group for any reason whatsoever, with or without cause or notice.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
9.    Section 409A. The award of RSUs is intended to be (i) exempt from Section
409A of the Code (“Section 409A”) including, but not limited to, by reason of
compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
this Agreement shall be administered, interpreted and construed accordingly. If
the Employee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which the
Employee has a “separation from service” (other than due to death) within the
meaning of Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the
provisions of Sections 2 or 3 hereof, any transfer of shares payable on account
of a separation from service that are deferred compensation shall take place on
the earlier of (i) the first business day following the expiration of six months
from the Employee’s separation from service or (ii) such earlier date as
complies with the requirements of Section 409A. To the extent required to comply
with Section 409A, (i) the Employee shall be considered to have terminated
employment with the Company Group when the Employee incurs a “separation from
service” with a member of the Company Group within the meaning of Section
409A(a)(2)(A)(i) of the Code, and (ii) to the extent the settlement of the RSUs
constitutes non-exempt “deferred compensation” for purposes of Section 409A by
reason of the occurrence of a Change in Control, such amount would not be
payable or distributable to the Employee unless the circumstances giving rise to
such Change in Control meets any description or definition of “change in control
event” in Section 409A and applicable regulations. The Company makes no
commitment or guarantee to the Employee that any federal or state tax treatment
shall apply or be available to any person eligible for benefits under this
Agreement.
10.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.
11.    Amendment. Any modification of this Agreement shall be effective only if
it is in writing and signed by both the Employee and an authorized officer of
the Company.
12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.
FORUM ENERGY TECHNOLOGIES, INC.


By:_____________________________________
Name:___________________________________    
Title:_____________________________________






                        
EMPLOYEE
__________________________________________







5